                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
                                                  )      Case No. 1:08CR00040
                                                  )
v.                                                )      OPINION AND ORDER
                                                  )
TRAVIS DELL JONES,                                )      By: James P. Jones
                                                  )      United States District Judge
                                                  )
                  Defendant.                      )

      Jennifer R. Bockhorst, Assistant United States Attorney, Abingdon, Virginia,
for United States; Brian J. Beck, Assistant Federal Public Defender, Abingdon,
Virginia, for Defendant.

      The defendant has filed a motion to reduce sentence pursuant to the First

Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5220 (2018) (“2018

FSA” or “Act”), which made retroactive certain provisions of the Fair Sentencing

Act of 2010, Pub. L. No. 111-220, § 2, 124 Stat. 2372, 2372 (2010) (“2010 FSA”).

I find the defendant eligible for relief, and I will grant the motion.

                                           I.

      Section 2 of the 2010 FSA reduced the penalties for offenses involving

cocaine base by increasing the threshold drug quantities required to trigger

mandatory minimum sentences under 21 U.S.C. § 841(b)(1). After the enactment

of the 2010 FSA, a violation of 21 U.S.C. § 841(a)(1) must involve at least 280
grams of cocaine base, rather than 50 grams, to trigger the 10-years-to-life penalty

range of 21 U.S.C. § 841(b)(1)(A) and 28 grams of cocaine base, rather than five

grams, to trigger the 5-to-40 years penalty range of 21 U.S.C. § 841(b)(1)(B). The

2018 FSA provides that the court may, on motion of the defendant, the Director of

the Bureau of Prisons, the attorney for the Government, or the court, impose a

reduced sentence as if the 2010 FSA were in effect at the time the defendant’s

crime was committed. 2018 FSA § 404(b).

      While a defendant whose crack cocaine drug crime was committed before

August 3, 2010, may be eligible for reduction in sentence, 2018 FSA § 404(a), the

Act provides that the court is not required to reduce any sentence, id. at § 404(c).

Thus, the court must first consider whether the defendant is eligible for a reduction

in sentence. Second, if the defendant is eligible for reduction, the court must

determine whether, and to what extent, a reduction is warranted. Cf. Dillon v.

United States, 560 U.S. 817, 827 (2010) (setting forth procedures for modifying

sentences under retroactive guideline amendments).          If eligible, a plenary

resentencing is not appropriate, since the statute only authorizes the court to

impose a “reduced sentence.” 2018 FSA § 404(b).

                                         II.

      The defendant was indicted in this court on September 24, 2008, and

charged with conspiring to possess with the intent to distribute and to distribute 50


                                         -2-
grams or more of cocaine base in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A),

and 846.

      On December 16, 2008, a jury found the defendant guilty. According to the

Presentence Investigation Report (“PSR”), the defendant was held accountable for

approximately 1.41 kilograms of cocaine base. He was determined to have a total

offense level of 32 and a criminal history category of VI, yielding a guideline

range of 210 to 262 months imprisonment.

      On February 12, 2009, the defendant was sentenced under the advisory

guidelines to 156 months imprisonment, to be followed by eight years of

supervised release. The court varied below the guideline range on the grounds that

many of Jones’ coconspirators received a lower base offense level because of

favorable plea agreements even though they may have distributed a greater

quantity of drugs, and because Jones was a marginal member of the overall

conspiracy. Sent. Tr. 24–26, ECF No. 117. The Bureau of Prisons calculates his

current projected release date to be June 10, 2020. The Probation Office estimates

that he has served approximately 125 months of his sentence.

                                       III.

      The United States argues that the defendant is ineligible for a reduction in

sentence in light of the drug weight attributed to him at sentencing. The United

States contends that because the offense involved at least 1.41 kilograms of


                                       -3-
cocaine base, as established by the PSR, it involved a drug quantity over the

revised threshold of 280 grams established in the 2010 FSA. The government

argues that Jones was thus properly sentenced to 156 months — within the

statutory range of 10 years to life under § 841(b)(1)(A). The government contends

that the court may rely on the drug weight found in the PSR, despite the principles

announced in Alleyne v. United States, 570 U.S. 99 (2013), and Apprendi v. New

Jersey, 530 U.S. 466 (2000), because it has been held that these principles are not

applicable retroactively on collateral review.       Alternatively, the government

contends that even if Jones is eligible for a reduction below the statutory range set

out in § 841(b)(1)(A), the court should not exercise its discretion to do so. It bases

this argument in part on the ground that the court should at least take into account

the drug weight found in the PSR, to reflect the serious nature of Jones’s crime.

See 18 U.S.C. § 3553(a)(2)(A) (providing that in determining a sentence, the court

should consider the need to reflect the seriousness of the offense). Jones contends

that the principles announced in Alleyne and Apprendi, even if held not to be

retroactive when seeking collateral relief, are applicable here because § 404(b) is

“a new statutory remedy that Congress expressly made retroactive.” Reply 6, ECF

No. 169.

      Pursuant to § 404, a defendant is eligible for reduction if he was convicted of

a “covered offense” before the effective date of the 2010 FSA and is not otherwise


                                         -4-
excluded by the limitations of § 404(c).1 Jones was convicted of a covered offense

since he was convicted pre-2010 FSA of “a violation of a Federal criminal statute,

the statutory penalties for which were modified by [the 2010 FSA].” § 404(a).

None of the exclusions of § 404(c) apply to him. Under the 2018 FSA, the

quantity of drugs involved in the conviction are not a condition of eligibility,

whether such quantity was charged in the indictment, found by a jury, admitted by

the defendant, or determined in a presentence investigation report. See United

States v. Boulding, No. 1:08-cr-65-01, 2019 WL 2135494, at *6 (W.D. Mich. May

16, 2019).

      However, there is another condition relating to any sentence reduction under

the 2018 FSA.       The reduction must be “as if sections 2 and 3 of the Fair

Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372) were in effect at the

time the covered offense was committed.” 2018 FSA § 404(b) (emphasis added).

As the parties have recognized, determining the sentence that Jones would have

received if sections 2 and 3 of the 2010 FSA were in effect turns on whether I rely
      1
          Section 404(c) provides as follows:

      LIMITATIONS.—No court shall entertain a motion made under this
      section to reduce a sentence if the sentence was previously imposed or
      previously reduced in accordance with the amendments made by sections 2
      and 3 of the Fair Sentencing Act of 2010 (Public Law 111–220; 124 Stat.
      2372) or if a previous motion made under this section to reduce the
      sentence was, after the date of enactment of this Act, denied after a
      complete review of the motion on the merits. Nothing in this section shall
      be construed to require a court to reduce any sentence pursuant to this
      section.
                                           -5-
on the drug weight attributed to him in the PSR or on the weight charged in the

Indictment. I join many other district judges in finding that I cannot rely on the

drug weight found in the PSR in light of Apprendi and Alleyne. See, e.g., United

States v. Smith, No. 7:04-CR-0072-4, 2019 WL 2092581 (W.D. Va. May 13,

2019). However, I depart in some ways from the reasoning found in other cases

and from that set out by the parties in this case.

      The government is correct that neither Apprendi nor Alleyne are retroactive

on collateral review. See United States v. Stewart, 540 F. App’x 171, 172, at n*

(4th Cir. 2013) (unpublished) (noting that Alleyne has not been made retroactive on

collateral review); United States v. Sanders, 247 F.3d 139, 146 (4th Cir. 2001)

(finding that Apprendi is not retroactive on collateral review under the rule set out

in Teague v. Lane, 489 U.S. 288 (1989)). However, that does not end the analysis.

Although a sentence reduction is a form of collateral review, see Wall v. Kholi, 562

U.S. 545, 551 (2011), it is not the case that nonretroactivity principles necessarily

apply in sentence reductions. Instead, in Danforth v. Minnesota, the Supreme

Court stated that the rule established in Teague, by which courts determine whether

new constitutional rules of criminal procedure will apply to cases that have become

final before the new rule was announced, “was meant to apply only to federal

courts considering habeas corpus petitions challenging state-court criminal

convictions.” 552 U.S. 264, 279 (2008). Thus, a determination under Teague that


                                           -6-
a rule is not retroactive on collateral review “speaks only to the context of federal

habeas.” Id. at 281.

      Determining whether new constitutional rules apply in the context of

sentence reductions when the initial sentence became final before the new rule was

announced is an inquiry distinct from that set out in Teague. United States v.

Fanfan, 558 F.3d 105, 108 (1st Cir. 2009). In Fanfan, the First Circuit considered

18 U.S.C. § 3582(c)(2), which permits reduction of a sentence of imprisonment

where the Sentencing Commission has lowered an advisory sentencing range,

provided the reduction ‘“is consistent with applicable policy statements issued by

the Sentencing Commission.’” Id. The court held that determining whether new

rules apply to sentence reductions under § 3582(c)(2) “is analytically distinct from

the question of retroactivity” set out in Teague.       Id.   The Supreme Court’s

reasoning in Dillon supports this approach. In Dillon, the Court held that the new

rule established in United States v. Booker, 543 U.S. 220 (2005) — that treating

the Sentencing Guidelines as mandatory violated a defendant’s Sixth Amendment

right to be tried by a jury and have every element of an offense proved by the

government beyond a reasonable doubt — does not apply in sentence reductions

under § 3582(c)(2). Dillon, 560 U.S. at 828–830. In so holding, the Court did not

apply Teague’s retroactivity rule; rather, it considered the text and scope of §

3582(c)(2). Id. at 826.


                                         -7-
      Although sentence reductions pursuant to the 2018 FSA are based on 18

U.S.C. § 3582(c)(1)(B), providing that “the court may modify an imposed term of

imprisonment to the extent otherwise expressly permitted by statute,” the Court’s

analysis in Dillon of whether Booker applies to sentence reductions under §

3528(c)(2) is nonetheless instructive in this case. In Dillon, the Court held that

“proceedings under § 3582(c)(2) do not implicate the Sixth Amendment right to

have essential facts found by a jury beyond a reasonable doubt.” 560 U.S. at 828.

The Court reasoned that this right is not implicated because § 3582(c)(2) confines

the extent of the sentence reductions it authorizes — it requires the court to take

the defendant’s original sentence as a given and reduce it by substituting only the

Sentencing Guidelines amendment that gave rise to the reduction proceeding. Id.

at 827–28. The Court found that “[t]aking the original sentence as given, any facts

found by a judge at a § 3582(c)(2) proceeding do not serve to increase the

prescribed range of punishment; instead, they affect only the judge’s exercise of

discretion within that range,” which is permissible under Apprendi. Id. at 828–29;

see also Fanfan, 558 F.3d at 110 (“Given the narrow scope of sentence

modification proceedings, there is no concern that a district court in such a

proceeding will make factual findings that in turn will raise a defendant’s sentence

beyond the level justified by the facts established by a plea of guilty or a jury

verdict.”) (internal quotation marks and citations omitted).


                                         -8-
       The same is not true for sentence reductions pursuant to the 2018 FSA.

Section 3582(c)(1)(B) does not establish procedures like those in § 3582(c)(2) that

narrow the scope of the sentence reduction. Instead, because statutory minimum

and maximum sentences under the 2010 FSA are keyed to drug weight, it is that

fact that confines the extent of any sentence reduction in the first instance. Thus,

relying on the drug weight attributed to defendants in their PSRs, rather than that

charged in the indictment, affects more than the judge’s discretion within a

prescribed statutory range — it determines the prescribed range, and it may raise a

defendant’s sentence beyond the level otherwise justified by a guilty plea or jury

verdict on the drug weight charged in the indictment. Therefore, it triggers the

collective requirement of Apprendi and Alleyne that facts that increase the penalty

for a crime beyond the prescribed statutory maximums and minimums be charged

in the indictment. Accordingly, because the drug weight attributed to Jones in the

PSR was not charged in his Indictment, I will not rely on it in determining his

eligibility.

       Thus, under the 2018 FSA, the defendant’s new statutory sentencing range is

five-to-40 years imprisonment and at least four years supervised release.        21

U.S.C. § 841(b)(1)(B).




                                        -9-
                                         IV.

      Jones seeks a reduced sentence of 104 months imprisonment or time served,

below his guideline range of 210 to 262 months. However, the government argues

that a reduction below Jones’s present sentence of 156 months is not warranted

because his current sentence is already below the guideline range.

      Because Jones is eligible for sentence reduction, and in accord with 18

U.S.C. § 3553(a), I agree with the government that I should consider Jones’

offense conduct, as well as any post-conviction rehabilitation or lack thereof, in

determining whether or not to reduce a sentence and the extent of any such

reduction. See Pepper v. United States, 562 U.S. 476, 480 (2011) (noting that it is

“highly relevant — if not essential — to the selection of an appropriate sentence

[to possess] the fullest information possible concerning the defendant’s life and

characteristics”) (internal quotation marks, citation and alterations omitted).

      I have carefully reviewed Jones’s PSR, which includes his criminal history

and his offense conduct. While as I have previously held, Jones had a marginal

involvement in the drug trafficking conspiracy, he has a consistent history of

criminal conduct as a young man, including assault with a firearm, in which he

shot another person in the back, and for which he received a lengthy state prison

sentence. PSR ¶ 364, ECF No. 163.




                                         -10-
         I have also considered the reports of his behavior while in federal prison. He

has received his GED, and appears to have had no recent disciplinary history. In

connection with an earlier motion by the defendant in 2015, his prison counselor

wrote:

         Inmate Travis Jones . . . has been on my caseload since December 12,
         2012. Inmate Jones has done everything we have asked him to do.
         His progress report explains in detail. We have had no problems with
         him and he has had no incident reports.

Fairley Letter, Mar. 23, 2015, ECF No. 149-2. Jones is now confined in a low

security prison, FCI Oakdale I.          Fed. Bureau of Prisons, Find an Inmate,

https://www.bop.gov/inmateloc/ (last visited July 15, 2019). He is now 42 years

old. Id.

         Considering all of these facts, I find it appropriate to exercise my discretion

and reduce Lee’s sentence to time served.

         Accordingly, it is hereby ORDERED as follows:

         1.    Defendant’s Motion to Reduce Sentence Pursuant to the First Step Act

of 2018, ECF No. 162, is GRANTED;

         2.    Defendant Travis Dell Jones’s sentence is reduced to TIME

SERVED;

         3.    Upon release from imprisonment, the defendant must serve a term of

supervised release of four years;


                                           -11-
   4.    The sentencing judgment in this case otherwise remains the same;

   5.    This order is STAYED for a period of 10 days to allow processing of

the inmate’s release; and

   6.    The Probation Office shall provide a copy of this Opinion and Order

to the Bureau of Prisons forthwith.



                                             ENTER: July 15, 2019

                                             /s/ James P. Jones
                                             United States District Judge




                                      -12-
